Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2008

In Re: Raza
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1045




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Raza " (2008). 2008 Decisions. Paper 1121.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-113                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 08-1045
                                      ____________

                   IN RE: AZMAT J. RAZA; SYED IRSHAD RAZA,
                                                      Petitioners
                              __________________

                       On Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                 (Related to D. N.J. Civ. Nos. 07-02576 and 07-04168)
                                 __________________

                     Submitted Under Rule 21, Fed. R. App. Pro.
                                   April 30, 2008
        Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                                  (Filed: May 28, 2008)
                                    ______________

                               OPINION OF THE COURT
                                   _______________

PER CURIAM.

       Azmat and Syed Raza, proceeding pro se, have filed a petition for a writ of

mandamus asking us to direct the United States District Court for the District of New

Jersey to adjudicate their bankruptcy appeals. The Razas also seek the recusal of District

Judge Dennis Cavanaugh, a stay of their bankruptcy proceedings, and an investigation of

the bankruptcy trustee and other parties. For the reasons that follow, we will deny the

Razas’ mandamus petition.
       In 2003, Syed Raza, as President of Rose Color Inc., filed a bankruptcy petition in

the United States Bankruptcy Court for the District of New Jersey. Syed Raza’s wife,

Azmat, was the largest equity holder of the company. The Razas appealed a Bankruptcy

Court order denying their motion to recuse Bankruptcy Judge Gambardella. They also

appealed the Bankruptcy Court’s orders expunging their claims and denying their motion

for a stay pending their appeal. The appeals were assigned to District Judge Dennis

Cavanaugh. The Razas moved for Judge Cavanaugh’s recusal.

       When the Razas filed their mandamus petition, the District Court had yet to

adjudicate their appeals or recusal motion. On March 7, 2008, however, the District

Court denied the Razas’ appeals and their motion for recusal. The Razas’ request for a

writ directing the District Court to adjudicate their appeals is thus moot.

       The Razas’ request for a writ directing the recusal of Judge Cavanaugh, however,

is not moot because the District Court has yet to rule on a motion for sanctions against the

Razas.1 The Razas alleged in their motion for recusal that Judge Cavanaugh was

showing favoritism towards the trustee and his counsel. The District Court construed the

Razas’ motion as having been brought pursuant to 28 U.S.C. § 144, and denied relief

because the Razas did not support their allegation of bias.

       Mandamus does not lie to review the denial of a motion for recusal pursuant to


   1
   In an opinion filed on March 17, 2008, the District Court requested supporting
documentation so that it could rule on Narad Marketing Corporation’s motion for
sanctions.

                                              2
§ 144. In re School Asbestos Litigation, 977 F.2d 764, 776 (3d Cir. 1992). The Razas,

however, did not specify in their motion whether they sought Judge Cavanaugh’s recusal

pursuant to § 144 or § 455. To the extent their motion may be construed as seeking relief

pursuant to § 455(a) based on an appearance of judicial partiality, the record does not

reasonably support the appearance of prejudice or bias on the part of Judge Cavanaugh.

See In re Antar, 71 F.3d 97, 101 (3d Cir. 1995).

       The Razas further seek a writ restraining Judge Gambardella from entering further

orders in the bankruptcy proceedings, closing the case, and destroying any records

pending their appeal. They also ask us to stay the execution of the orders expunging their

claims and entering a default judgment against them. The writ of mandamus is a drastic

remedy that has traditionally been used to confine an inferior court to a lawful exercise of

its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do

so. In re Chambers Dev. Co., 148 F.3d 214, 223 (3d Cir. 1998). A petitioner must show

he has no other means to attain the desired relief and the right to a writ is clear and

indisputable. Id.

       Even assuming that mandamus is an available remedy, the Razas have not shown a

clear and indisputable right to a writ. They alleged in District Court that the trustee and

Judge Gambardella had acted fraudulently and criminally, and that the bankruptcy

proceedings were corrupt. They make the same allegations in their mandamus petition.




                                               3
As was the case in District Court, the Razas’ allegations of criminal and fraudulent

activity are unsupported.

       Finally, the Razas ask us to direct federal authorities to investigate the bankruptcy

trustee’s and another company’s conduct, and to conduct our own investigation related to

their property. These are not functions of this Court.

       Accordingly, we will deny the petition for a writ of mandamus.




                                             4